Citation Nr: 1426364	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  09-42 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for the service-connected posttraumatic stress disorder (PTSD) prior to October 26, 2009.  

2.  Entitlement to an evaluation in excess of 50 percent for the service-connected PTSD beginning on October 26, 2009.  

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD).  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disability.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1999 to November 2003, with service in Iraq from February 2003 to August 2003.  He is in receipt of the Combat Infantryman's Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the RO that denied service connection for gastroesophageal reflux disease (GERD) and granted service connection for posttraumatic stress disorder (PTSD) and assigned a 10 percent evaluation effective in March 2008.  

During the pendency of the appeal, the RO issued a decision and statement of the case (SOC) in September 2009, increasing the Veteran's initial evaluation for PTSD to 30 percent.  

The RO also issued a decision and supplemental statement of the case (SSOC) in May 2011 that increased the evaluation to 50 percent effective on October 26, 2009.  

Applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  

Thus, the issue of a higher initial evaluation remain on appeal and have been recharacterized as reflected on the title page.  

The Board notes that the Veteran's appeal originally included a claim of service connection for a left shoulder disorder.  Before the matter was certified to the Board, however, in a September 2009 rating decision, the RO granted service connection with a 10 percent initial evaluation, effective in April 2007.  

The Board finds that the grant of service connection constitutes a full award of the benefits sought on appeal with respect to this issue.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The record currently available to the Board indicates that the appellant did not initiate an appeal with the RO's initial rating or effective date.  

Thus, those matters are not in appellate status.  Grantham, 114 F.3d 1156, 1158 (Fed.Cir.1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  As the RO's September 2009 decision constitutes a full grant of the benefits sought on appeal, no further consideration is necessary.  

In September 2012, subsequent to the RO's October 2011 SSOC, the Veteran submitted additional private treatment records in support of his claim for increased evaluation of the service-connected PTSD.  However, he submitted these records with a waiver allowing the Board's initial review of this new evidence.  38 C.F.R. § 20.1304.

A review of the Veterans Benefits Management System does not reveal any additional documents pertinent to the present appeal.  A review of the Veteran's Virtual VA claims file only contains records that are either duplicative or irrelevant to the issue on appeal.

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.



REMAND

Initially, the Board notes that there are outstanding treatment records related to the Veteran's claim for increase.  The Veteran has referenced outside counselling for his service-connected PTSD to his VA healthcare providers.  

In December 2009, he reported that he was no longer seeing a private therapist; and in January 2010, he referenced a new counselor by name, B.M., in Winston-Salem, specifying that he began seeing this therapist in December 2009.  

The February 2009 VA treatment records also reference individual therapy at the Greensboro Vet Center, and the Veteran had similarly reported May 2008 treatment there at his August 2008 VA examination.  The only treatment record from the Greensboro Vet Center of record is the December 2007 intake assessment.  

The Salisbury VA Outpatient Clinic (OPC) and Winston-Salem VA Medical Center (VAMC) treatment records from January 2004 to November 2006 and February 2009 to September 2011 are of record in the claims file.  

However, the treatment records between November 2006 and February 2009 are sporadic, and do not include the September 2008 treatment referenced by the Veteran in his October 2008 request for reconsideration.  Remand is required to obtain these treatment records.  

Moreover, a remand is required to obtain a current examination.  In September 2012, the Veteran submitted private treatment records showing that he had been hospitalized for suicidal ideation.  He had similarly been hospitalized at the Salisbury VAMC for suicidal ideation in August 2011.  The Veteran's most recent VA examination was in March 2011.  

At that time, the examiner noted episodic suicidal ideation without a specific plan, and assessed a GAF score of 55.  During his August 2011 hospitalization, the VA treatment records reflect suicidal ideation with a specific plan and GAF scores of 25.  Additionally, the Veteran was still married at the time of his March 2011 VA examination.  However, the August 2011 VA hospitalization records reflect that he had separated from his wife, and the June 2012 private hospitalization records indicate that he was set to finalize his divorce that month.  The Veteran's hospitalizations, declining GAF scores, and divorce all suggest that his service PTSD has increased in severity since the most recent VA examination in March 2011.  

Remand is also required on the issue of service connection for GERD.  

VA must provide an examination where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains: (1) competent evidence of diagnosed disability or symptoms of disability, (2) establishes an event, injury or disease in service, or a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service connected disability.  38 C.F.R. § 3.159(c)(4) (2013); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

Here, the Veteran's private treatment records include a May 2004 upper gastrointestinal study yielding a diagnosis of GERD.  Additionally, the Veteran has submitted several lay statements asserting that the symptoms of GERD began in-service.  In his March 2008 claim, the Veteran reported that GERD began on active duty due to stress and lack of sleep during combat.  

In his October 2009 Substantive Appeal, the Veteran elaborated that he had developed GERD while deployed to Iraq, but had not sought treatment at the time due to combat conditions.  

Further, his service treatment records include records for hospitalization in March 2003 for nausea and headaches and treatment in July 2003 for tightness in the chest, abdominal pain, and difficulty breathing.  Therefore, the Board finds that this evidence triggers VA's duty to provide an examination.

The Board finally notes that issue of total disability based on individual unemployability (TDIU) is on appeal.  The Veteran specifically filed an April 2014 claim for TDIU based on his service-connected PTSD, and the RO has not yet adjudicated this issue.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Veteran's statements to his care healthcare providers have also described incidents at work related to his PTSD in April 2009 and December 2009.  The Board therefore finds that the evidence raises the issue of whether the Veteran is unable to secure and follow a gainful occupation due to his service-connected PTSD.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate steps to contact the Veteran in order to have him identify by name, address and date all treatment he has received for the service-connected PTSD and claimed GERD since service.  A specific request should be made for any records from therapist B.M. in Winston-Salem for treatment since December 2009.  Subsequently, and after securing the proper authorizations where necessary, arrange to obtain copies of all the records of treatment or examination from all the sources listed by the Veteran that are not already on file.  

All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.  The AOJ should take all indicated action to contact the appropriate VAMCs, and obtain and associate with the claims file copies of any outstanding records of treatment.  A specific request should be made for any records from the Greensboro Vet Center for treatment since March 2008, and from the Salisbury VAMC and Winston-Salem OPC for treatment from March 2008 to February 2009 and since September 2011.  

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified, and this should be documented for the record.  The required notice must then be provided to the Veteran and his representative.

3.  After completing the foregoing development, the AOJ should have the Veteran scheduled for a VA examination to determine the current severity of the service-connected PTSD and its impact on his ability to obtain and retain gainful employment.  The paper and electronic claims file should be made available to the examiner for review and the examiner should state in the examination report that the claims file has been reviewed.  

An explanation for all opinions expressed should be provided.  If an opinion cannot be provided without resort to speculation, it should be noted in the examination report, and an explanation provided for that conclusion.

After a review of the evidence of record, the examiner should report the severity of all signs and symptoms of the service-connected PTSD, describe the impact of the disability on occupational and social functioning, and provide a GAF score.  

Thereafter, the examiner should opine as to whether the functional impairment caused by the Veteran's service-connected PTSD renders him unable to secure and follow a substantially gainful occupation for which his education and occupational experience would otherwise qualify him.

4.  After completing the foregoing development, AOJ should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed GERD.  The claims file should be made available to the examiner for review and the examiner should state in the examination report that the claims file has been reviewed.  

An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.

After reviewing the entire record, the examiner should opine as to whether it is at least as likely as not (50 percent or higher probability) that the any current disability manifested by GERD had its clinical onset during service or otherwise was due to an event or incident of that service.  The examiner should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  

In offering any opinion, the examiner must consider the full record, to include service treatment records, post-service treatment records, and the lay statements of record.  

Specifically, the examiner should consider the service treatment records, to include: the March 2003 hospitalization for nausea; the May 2003 post deployment health assessment showing that the Veteran developed chest pain while deployed; and the July 2003 treatment for tightness in the chest, abdominal pain, and difficulty breathing.  The examiner should also consider the Veteran's March 2008 claim, October 2009 lay statement, and October 2009 substantive appeal reporting that his GERD developed while deployed to Iraq.  Such consideration must be noted by the examiner.

5.  The Veteran should be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  

In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  After completing  all indicated development, the AOJ should readjudicated claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, a fully responsive SSOC should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.   

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

